Exhibit 10.2

Grant No.: _____

CYTYC CORPORATION

2004 OMNIBUS STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT

(for Executives at Vice President level and above)

Cytyc Corporation, a Delaware corporation (the “Company”), hereby grants (the
“Grant”) stock units (“Stock Units”) relating to shares of its common stock,
$.01 par value (the “Stock”), to the Grantee named below, subject to the vesting
conditions set forth in the attachment. Additional terms and conditions of the
Grant are set forth in this cover sheet, in the attachment and in the Company’s
2004 Omnibus Stock Plan (the “Plan”).

Grant Date: ____________, 200__

Name of Grantee: __________________________

Grantee’s Social Security Number: ________-____-________

Number of Stock Units Covered by Grant: ___________

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is
available on request. You agree that in the event of any inconsistency between
this Agreement and the Plan, the Plan will control.

Grantee: ________________________________________________________

                                                         (Signature)

Company: ______________________________________________________

                                                         (Signature)

Title: __________________________________________________

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

CYTYC CORPORATION

2004 OMNIBUS STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Stock Units/ Nontransferability

This Grant is an award of Stock Units relating to the number of shares of Stock
set forth on the preceding cover page (“Cover Sheet”), and is subject to the
vesting conditions described below. Each Stock Unit relates to one share of
Stock. Your Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may your Stock Units
be made subject to execution, attachment or similar process.

 

Vesting

The Stock Units vest [to be determined]. The resulting aggregate number of
vested Stock Units will be rounded to the nearest whole number, and you cannot
vest in more than the number of Stock Units covered by this grant.

 

 

Your right to the Stock Units under this Stock Unit grant shall become 100%
vested if your Service terminates as a result of your death or Disability.

 

 

No additional Stock Units will vest after your Service has terminated for any
reason other than for your death or Disability, and any Stock Units that remain
unvested will be cancelled upon your termination of Service for any reason other
than your death or Disability.

 

Delivery of Stock Pursuant to Units

The Company shall deliver the shares of Stock represented by your vested Stock
Units as soon as practical following the date on which such Stock Units become
vested. You will have know further rights with regard to a Stock Unit once the
share of Stock associated with the Stock Unit has been delivered to you.

 

Withholding Taxes

Your right to the shares of Stock subject to the vested Stock Units is
contingent upon your satisfaction of any withholding or other taxes that may be
due as a result of the delivery of the Stock subject to the vested Stock Units.

 

 

In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment (a “Withholding Tax Payment”) is required
relating to the delivery of Stock subject to your vested Stock Units, the
Company shall have the right to require that you pay such Withholding Tax
Payment, or, at the Company’s election, withhold the Withholding Tax Payment
from other payments due to you from the Company or any Affiliate subject to
applicable law (including, but not limited to, withholding the delivery of
shares of Stock otherwise deliverable under this Agreement or making deductions
from any earned pay).



--------------------------------------------------------------------------------

Explicit Authorization for Withholding Tax Payment

By signing this Agreement below, you explicitly authorize the Company to
withhold from any payments or Shares due you the Withholding Tax Payment for
remittal to the IRS on your behalf.

 

 

________________________________________________

Grantee Signature and Date

 

Retention Rights

This Agreement does not give you the right to remain employed by the Company (or
any of its Affiliates) in any capacity, and does not constitute an employment
contract. The Company (and its Affiliates) reserves the right to terminate your
Service at any time and for any reason.

 

Shareholder Rights

You do not have any of the rights of a shareholder with respect to the Stock
Units. You will, however, be entitled to receive, upon the Company’s payment of
a cash dividend on outstanding Stock, a payment for each Stock Unit that you
hold as of the record date for such dividend equal to the per-share dividend
paid on the Stock (a “dividend equivalent”). This dividend equivalent shall be
deemed to be reinvested in additional Stock Units, and shall be subject to the
vesting schedule of the associated Stock Unit to which the dividend equivalent
relates. Forfeiture of Rights If you violate the terms of your Non-Disclosure
Agreement or Non-Compete Agreement or otherwise take actions in competition with
the Company, the Company shall have the right to cause a forfeiture of any Stock
Units which remain outstanding, and with respect to the shares of Stock
delivered to you pursuant to Stock Units which became vested during the period
commencing twelve (12) months prior to your termination of Service.

 

 

Unless otherwise specified in an employment or other agreement between the
Company and you, you take actions in competition with the Company if you
directly or indirectly own any interest in, operate, join, control or
participate as a partner, director, principal, officer, or agent of, enter into
the employment of, act as a consultant to, or performs any services for, any
entity which has operations which compete with any business in which the Company
or any of its Affiliates is engaged or has publicly announced its intention to
engage in during your employment with the Company or any of its Affiliates
and/or at the time of the your termination of employment.



--------------------------------------------------------------------------------

Adjustments due to Capital Changes and Corporate Activities

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this Grant may be adjusted (and rounded
down to the nearest whole number) if required pursuant to the Plan. Your Stock
Units shall be subject to the Plan and the terms of the agreement of merger,
liquidation or reorganization, as the case may be, in the event the Company
engages in a reorganization or Corporate Transaction.

 

 

Notwithstanding anything in the foregoing, if the Company is to be consolidated
with or acquired by another entity in a merger involving the Company and one or
more related entities, sale of all or substantially all of the Company’s assets
or otherwise (an “Acquisition”), then your Stock Units shall, immediately prior
to the consummation of such Acquisition, become fully vested.

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle.

 

The Plan

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Grant of Stock Units. Any prior agreements,
commitments or negotiations concerning this Grant are superseded by this
document.

 

Consent to Electronic Delivery

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this Grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Company’s Human Resources Department to request paper
copies of these documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.